UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Amendment No. 1) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three months ended March 31, 2015. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number: 333-194748 HotApp International Inc. (Exact name of registrant in its charter) Delaware 47-4742558 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4800 Montgomery Lane, Suite 450, Bethesda MD (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 202.524.6869 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filter o Accelerated filter o Non-accelerated filter o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding May 20, 2015 Common Stock, $0.001 par value per share 5,132,000 shares EXPLANATORY NOTE The Companyis filing this Amendment No. 1 (the “Amendment”) to its Quarterly Report on Form 10-Q for the three months ended March 31, 2015, as filed on May 15, 2015 (the “Original Quarterly Report”). This Amendment amends and restates in its entirety the Original Quarterly Report. The Amendment is filed to correct (i) errors in the in the Company’s CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Page 7 herein) and (ii) an error in the Form header which has been changed from “Annual Report” to “Quarterly Report.” The Amendment speaks as of the date of the Original Quarterly Report and has not been updated to reflect events subsequent to such date. TABLE OF CONTENTS ﻿﻿ PART I FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 19 ITEM 5. OTHER 19 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 1A. RISK FACTORS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5 OTHER INFORMATION ITEM 6 EXHIBITS SIGNATURES 21 2 PART I. Financial Information Condensed Consolidated Balance Sheets as of March 31, 2015 (unaudited) and December 31, 2014 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 (unaudited) 5 Condensed Consolidated Statements of Changes in Stockholders’Deficit from December 31, 2014 to March 31, 2015 (unaudited) 6 Condensed Consolidated Statements of Cash Flow for the three months ended March 31, 2015 and 2014 (unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 3 HOTAPP INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2015 (UNAUDITED) AND DECEMBER 31, 2014 ASSETS 3/31/15 12/31/14 CURRENT ASSETS: Cash or cash equivalents $ $ Prepaid expenses Security deposits TOTAL CURRENT ASSETS Fixed assets, net Excess purchase price over net assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued taxes and franchise fees Loan from shareholder TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT): Preferred stock, $.0001 par value, 15,000,000 shares authorized, 13,800,000 issued and outstanding Common stock, $.0001 par value, 500,000,000 shares authorized, 5,132,000 shares issued and outstanding, as of March 31, 2015, and December 31 2014, respectively Accumulated other comprehensive income Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes to condensed financial statements are an integral part of these statements. 4 HOTAPP INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three months Ended March 31, Three months Ended March 31, Total Revenues - - Operating expenses: Research and product development - Stock based compensation - Sales and marketing - Depreciation - General & administrative General and administrative from a related party - Total operating expenses Loss from operations ) ) Other (income) expenses Interest expense (Loss) before taxes ) ) Income tax provision - - Net (loss) applicable to common shareholders $ ) $ ) Net income (loss) per share - basic and diluted $ ) $ ) Weighted number of shares outstanding - Basic and diluted Comprehensive Income(Loss): Net loss $ ) $ ) Foreign currency translation gain(loss) - Total comprehensive loss $ ) $ ) The accompanying notes to condensed financial statements are an integral part of these statements. 5 HOTAPP INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' (DEFICIT) FOR THE PERIOD FROM DECEMBER 31, 2014 THROUGH MARCH 31, 2015 (UNAUDITED) Preferred Stock Common Paid-In Accumulated other comprehensive Accumulated Stockholders' Shares Par Value Shares Par Value Capital Gain (Deficit) (Deficit) Balance December 31, 2014 $ ) $ ) Net loss for period Foreign currency translation adjustment - Balance March 31, 2015 $ ) $ ) The accompanying notes to condensed financial statements are an integral part of these statements. 6 HOTAPP INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 Three months Ended March 31, Three months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ (465,956 ) $ ) Adjustments to reconcile net (loss) to cash used in operating activities: Stock based compensation - Depreciation - Change in operating assets and liabilities: Prepaid expenses ) - Accrued interest - Accounts payable and accrued expenses Accrued taxes payable ) - Security deposit and other assets - Net cash used in operating activities $ (470,902 ) $ (18,612 ) CASH FLOW FROM INVESTING ACTIVITIES: Acquisition of computers and office equipment ) - Net cash (used in) investing activities $ ) $
